1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     MARGARET RUDIN,                                     Case No. 2:18-cv-00822-JCM-PAL
4                                           Plaintiff                   ORDER
5           v.
6     DZURENDA et al.,
7                                      Defendants
8
9    I.    DISCUSSION

10          On February 27, 2019, the Court issued a screening order permitting some claims

11   to proceed, dismissing some claims with prejudice, and dismissing other claims with leave

12   to amend. (ECF No. 11 at 12-13). The Court granted Plaintiff 30 days from the date of

13   that order to file a second amended complaint curing the deficiencies of the amended

14   complaint. (Id. at 13). The Court specifically stated that if Plaintiff chose not to file a

15   second amended complaint, the action would proceed on count II-First Amendment

16   incoming mail violations against defendants Parkerson and Piccinini and count III-First

17   Amendment incoming mail violations against defendant Parkerson only. (Id. at 13-14).

18   Plaintiff has not filed a second amended complaint. Pursuant to the screening order, this

19   action will proceed on count II-First Amendment incoming mail violations against

20   defendants Parkerson and Piccinini and count III-First Amendment incoming mail

21   violations against defendant Parkerson only.

22   II.    CONCLUSION

23          For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s screening

24   order (ECF No. 11), this action will proceed on count II-First Amendment incoming mail

25   violations against defendants Parkerson and Piccinini and count III-First Amendment

26   incoming mail violations against defendant Parkerson only.

27          IT IS FURTHER ORDERED that given the nature of the claim(s) that the Court has

28   permitted to proceed, this action is STAYED for 90 days to allow Plaintiff and Defendant(s)
1    an opportunity to settle their dispute before the $350.00 filing fee is paid, an answer is
2    filed, or the discovery process begins. During this 90-day stay period, no other pleadings
3    or papers will be filed in this case, and the parties will not engage in any discovery, nor
4    are the parties required to respond to any paper filed in violation of the stay unless
5    specifically ordered by the court to do so. The Court will refer this case to the Court’s
6    Inmate Early Mediation Program, and the Court will enter a subsequent order.
7    Regardless, on or before 90 days from the date this order is entered, the Office of the
8    Attorney General will file the report form attached to this order regarding the results of the
9    90-day stay, even if a stipulation for dismissal is entered prior to the end of the 90-day
10   stay. If the parties proceed with this action, the Court will then issue an order setting a
11   date for Defendants to file an answer or other response. Following the filing of an answer,
12   the Court will issue a scheduling order setting discovery and dispositive motion deadlines.
13             IT IS FURTHER ORDERED that “settlement” may or may not include payment of
14   money damages. It also may or may not include an agreement to resolve Plaintiff’s issues
15   differently. A compromise agreement is one in which neither party is completely satisfied
16   with the result, but both have given something up and both have obtained something in
17   return.
18             IT IS FURTHER ORDERED that if the case does not settle, Plaintiff will be required
19   to pay the full $350.00 filing fee. This fee cannot be waived. If Plaintiff is allowed to
20   proceed in forma pauperis, the fee will be paid in installments from his prison trust
21   account. 28 U.S.C. § 1915(b). If Plaintiff is not allowed to proceed in forma pauperis, the
22   $350.00 will be due immediately.
23             IT IS FURTHER ORDERED that if any party seeks to have this case excluded from
24   the inmate mediation program, that party will file a “motion to exclude case from
25   mediation” on or before 21 days from the date of this order. The responding party will
26   have 7 days to file a response. No reply will be filed. Thereafter, the Court will issue an
27   order, set the matter for hearing, or both.
28             IT IS FURTHER ORDERED that the Clerk of the Court will electronically SERVE



                                                   -2-
1    a copy of this order, the original screening order (ECF No. 11) and a copy of Plaintiff’s
2    amended complaint (ECF No. 12) on the Office of the Attorney General of the State of
3    Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This
4    does not indicate acceptance of service.
5           IT IS FURTHER ORDERED that the Attorney General’s Office will advise the Court
6    within 21 days of the date of the entry of this order whether it will enter a limited notice of
7    appearance on behalf of Defendants for the purpose of settlement. No defenses or
8    objections, including lack of service, will be waived as a result of the filing of the limited
9    notice of appearance.
10
11          DATED THIS 10th day of April 2019.
12
13                                                      United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
     MARGARET RUDIN,                                       Case No. 2:18-cv-00822-JCM-PAL
4
                                            Plaintiff     REPORT OF ATTORNEY GENERAL
5                                                          RE: RESULTS OF 90-DAY STAY
             v.
6
     DZURENDA et al.,
7
                                        Defendants
8
9    NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL SHALL FILE THIS FORM.
     THE INMATE PLAINTIFF SHALL NOT FILE THIS FORM.
10
11          On ________________ [the date of the issuance of the screening order], the Court
12   issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
13   § 1915A, and that certain specified claims in this case would proceed. The Court ordered
14   the Office of the Attorney General of the State of Nevada to file a report ninety (90) days
15   after the date of the entry of the Court’s screening order to indicate the status of the case
16   at the end of the 90-day stay. By filing this form, the Office of the Attorney General hereby
17   complies.
18                                             REPORT FORM
19   [Identify which of the following two situations (identified in bold type) describes the case,
     and follow the instructions corresponding to the proper statement.]
20
     Situation One: Mediated Case: The case was assigned to mediation by a court-
21   appointed mediator during the 90-day stay. [If this statement is accurate, check ONE
     of the six statements below and fill in any additional information as required, then proceed
22   to the signature block.]

23          ____ A mediation session with a court-appointed mediator was held on
                 _______________ [enter date], and as of this date, the parties have
24               reached a settlement (even if paperwork to memorialize the settlement
                 remains to be completed). (If this box is checked, the parties are on notice
25               that they must SEPARATELY file either a contemporaneous stipulation of
                 dismissal or a motion requesting that the Court continue the stay in the case
26               until a specified date upon which they will file a stipulation of dismissal.)

27          ____ A mediation session with a court-appointed mediator was held on
                 ________________ [enter date], and as of this date, the parties have not
28               reached a settlement. The Office of the Attorney General therefore informs
                 the Court of its intent to proceed with this action.


                                                 -4-
1
           ____ No mediation session with a court-appointed mediator was held during the
2               90-day stay, but the parties have nevertheless settled the case. (If this box
                is checked, the parties are on notice that they must SEPARATELY file a
3               contemporaneous stipulation of dismissal or a motion requesting that the
                Court continue the stay in this case until a specified date upon which they
4               will file a stipulation of dismissal.)
5          ____ No mediation session with a court-appointed mediator was held during the
                90-day stay, but one is currently scheduled for ________________ [enter
6               date].
7          ____ No mediation session with a court-appointed mediator was held during the
                90-day stay, and as of this date, no date certain has been scheduled for
8               such a session.
9          ____ None of the above five statements describes the status of this case.
                Contemporaneously with the filing of this report, the Office of the Attorney
10              General of the State of Nevada is filing a separate document detailing the
                status of this case.
11
                                                 *****
12
     Situation Two: Informal Settlement Discussions Case: The case was NOT assigned
13   to mediation with a court-appointed mediator during the 90-day stay; rather, the
     parties were encouraged to engage in informal settlement negotiations. [If this
14   statement is accurate, check ONE of the four statements below and fill in any additional
     information as required, then proceed to the signature block.]
15
           ____ The parties engaged in settlement discussions and as of this date, the
16              parties have reached a settlement (even if the paperwork to memorialize
                the settlement remains to be completed). (If this box is checked, the parties
17              are on notice that they must SEPARATELY file either a contemporaneous
                stipulation of dismissal or a motion requesting that the Court continue the
18              stay in this case until a specified date upon which they will file a stipulation
                of dismissal.)
19
           ____ The parties engaged in settlement discussions and as of this date, the
20              parties have not reached a settlement. The Office of the Attorney General
                therefore informs the Court of its intent to proceed with this action.
21
           ____ The parties have not engaged in settlement discussions and as of this date,
22              the parties have not reached a settlement. The Office of the Attorney
                General therefore informs the Court of its intent to proceed with this action.
23
24         ____ None of the above three statements fully describes the status of this case.
                Contemporaneously with the filing of this report, the Office of the Attorney
25              General of the State of Nevada is filing a separate document detailing the
                status of this case.
26
           Submitted this _______ day of __________________, ______ by:
27
28   Attorney Name: _______________________                 _________________________
                            Print                                   Signature


                                               -5-
1
2    Address:   ______________________         Phone:
3                                              ___________________________
                ______________________
4                                              Email:
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -6-
